DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 7/2/2020.  Claims 1-18 are pending.  
The IDS filed 3/29/21 has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a computer program product (e.g. software).
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500. F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory" to the claim.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims 1-12 fall within at least one of the four categories of patent eligible subject matter because claims 1-6 are drawn to a method, and claims 7-12 are drawn to a system.   While claims 13-18 are directed to non-statutory subject matter,  the following analysis is provided in the interest of compact prosecution.  
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-20 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or
relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to organizing and managing the distribution of medical equipment.  
In particular, the claims 1, 7, and 13 recite a method, system, and instructions  for:
geolocating one of the devices at a drop off location and determining from the table, that the geolocated one of the devices has been returned to the drop off location at a date prior to a date indicated in the table when the geolocated one of the devices had been expected to be returned at the drop off location; identifying one of the patients scheduled for subsequent utilization of another of the devices at a specific date past the date prior; 
transmitting a message to the identified one of the patients specifying a pickup opportunity for the geolocated one of the devices at the drop off location before the specific date; and,
 responsive to an affirmation from the identified one of the patients, modifying a record in the table assigning the identified one of the patients to pick up the geolocated one of the devices at the drop off location and reassigning the another of the devices at the pickup location to a different one of the patients.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application.   
Claims 1, 7, and 13 recites additional limitation(s), including the steps of “loading into memory of a computer, a table correlating different medical devices with both correspondingly assigned patients utilizing the devices and correspondingly assigned patients scheduled for subsequent utilization of the devices as well as a geographic locations to which ones of the medical devices are to be returned by the correspondingly assigned patients utilizing the devices, and from which ones of the medical devices are to be retrieved by the correspondingly assigned patients scheduled for subsequent utilization of the devices and a date and time for each of the devices by which each of the devices is to be returned to a corresponding one of the geographic locations.”  However, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).   Among these are the following features, which are recited in claims 1,7 and 13 : 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
Claim 7 recites:  host computing platform comprising one or more computers, each with memory and at least one processor; fixed storage coupled to the host computing platform, the fixed storage storing a table correlating different medical devices with both correspondingly assigned patients utilizing the devices and correspondingly assigned patients scheduled for subsequent utilization of the devices as well as a geographic locations to which ones of the medical devices are to be returned by the correspondingly assigned patients utilizing the devices, and from which ones of the medical devices are to be retrieved by the correspondingly assigned patients scheduled for subsequent utilization of the devices and a date and time for each of the devices by which each of the devices is to be returned to a corresponding one of the geographic locations; and, a dynamic scheduling module executing in the memory of the host computing platform, the module comprising computer program instructions causing the at least one processor.
The additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 
The generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “[t]he computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. (par. 34) The disclosure also states: “[t]hese computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (par. 35) 
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
	
Claims 2-6; 8-12; and 14-18 are dependent from Claims 1, 7, and 13 respectively and include(s) all the limitations of claim(s) 1, 7, and 13. However, the additional limitations of the claims 2-6; 8-12; and 14-18 fail to recite significantly more than the abstract idea.  More specifically, the dependent claims recite limitations which further define steps of the method for organizing human activity, and/or further recite limitations which are extra-solution activities (e.g. transmitting messages).   Therefore, claim(s) 2-6; 8-12; and 14-18 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite loading a table with various type of data.  However, it is unclear how many/ which data types are included in the recited table.  More specifically, the claims  recite:  a table correlating different medical devices with both correspondingly assigned patients utilizing the devices and correspondingly assigned patients scheduled for subsequent utilization of the devices as well as a geographic locations to which ones of the medical devices are to be returned by the correspondingly assigned patients utilizing the devices, and from which ones of the medical devices are to be retrieved by the correspondingly assigned patients scheduled for subsequent utilization of the devices and a date and time for each of the devices by which each of the devices is to be returned to a corresponding one of the geographic locations. 
While the claim recites “both correspondingly….,” there are more than 2 types of data present.  Moreover, it is unclear if there is a single location or multiple locations included with the recitation ” a geographic locations to which ones of the medical devices are to be returned by the correspondingly assigned patients utilizing the devices, and from which ones of the medical devices are to be retrieved by the correspondingly assigned patients scheduled for subsequent utilization of the devices.”
Also claims 1, 7, and 13 recite “responsive to an affirmation from the identified one of the patients, modifying a record in the table assigning the identified one of the patients to pick up the geolocated one of the devices at the drop off location and reassigning the another of the devices at the pickup location to a different one of the patients.”  It is unclear what the “affirmation” is referencing.  Which patient is affirming/ agreeing, (i.e. the patient dropping of the equipment or the patient picking up the equipment);  and what is “the patient” affirming?
Claims 2-6, 8-12 and 14-18 inherit the deficiencies of claims 1, 7, and 13 respectively through dependency, and are therefore also rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating et al (WO 2014052329 A1).
Claims 1,7 and 13	 Keating teaches a location-based data processing method, instructions and  system configured for dynamically scheduling the distribution of medical equipment, the system comprising: 
a host computing platform comprising one or more computers, each with memory and at least one processor (par. 53-server with processor); 
fixed storage coupled to the host computing platform (par. 61- he server 201 also includes memory 210 (e.g., random-access memory, read-only memory, flash memory), electronic storage unit 215 (e.g., hard disk), communications interface 220 (e.g., network adapter) for communicating with one or more other systems, and peripheral devices 225, such as cache, other memory, data storage and/or electronic display adapters. The memory 210, storage unit 215, interface 220 and peripheral devices 225 can be in communication with the CPU 205 through a communications bus (solid lines), such as a motherboard. The storage unit 215 can be a data storage unit (or data repository) for storing data),  the fixed storage storing a table correlating different medical devices with both correspondingly assigned patients utilizing the devices and correspondingly assigned patients scheduled for subsequent utilization of the devices as well as a geographic locations to which ones of the medical devices are to be returned by the correspondingly assigned patients utilizing the devices, and from which ones of the medical devices are to be retrieved by the correspondingly assigned patients scheduled for subsequent utilization of the devices and a date and time for each of the devices by which each of the devices is to be returned to a corresponding one of the geographic locations; and, (par. 66-storing user profile information)
 a dynamic scheduling module executing in the memory of the host computing platform, the module comprising computer program instructions causing the at least one processor to perform: (par. 63- The storage unit 215 can store user vehicle user information, such as reservation information, booking information, vehicle use information, vehicle use payment information, and subscription payment information. Examples of vehicle use information include distance traveled, time a vehicle is reserved),
loading the table into the memory of the host computing platform; (par. 63-table information into storage)
geolocating one of the devices at a drop off location and determining from the table, that the geolocated one of the devices has been returned to the drop off location at a date (par. 11- providing the user access to the vehicle at the designated geographic location if a geolocation of the user, as determined by the electronic device, is at or in proximity to a geolocation of the vehicle; par. 153- showing device at a particular location) prior to a date indicated in the table when the geolocated one of the devices had been expected to be returned at the drop off location (par. 63-system records vehicle use including- time a vehicle is reserved, time a vehicle is accessed for use, time a vehicle is returned from use and total time a vehicle is used) ; 
identifying one of the  user (patients) scheduled for subsequent utilization of another of the devices at a specific date past the date prior (par. 63- time a vehicle is reserved, time a vehicle is accessed for use, time a vehicle is returned from use and total time a vehicle is used; Fig. 11; par. 147-148-identifying time when device is available) 
transmitting a message to the identified one of the patients specifying a pickup opportunity for the geolocated one of the devices at the drop off location before the specific date; and, (Fig. 11; par. 147-system notifies user of timetable of when they need to locate and activate the reserved device)
 responsive to an affirmation from the identified one of the patients, modifying a record in the table assigning the identified one of the patients to pick up the geolocated one of the devices at the drop off location and reassigning the another of the devices at the pickup location to a different one of the patients. (par. 148-150: user ending a device reservation)

Claims 2, 8, 14 	Keating teaches wherein the program instructions further perform: detecting a utilization of the one of the devices wirelessly from over a computer communications network prior to geolocating the one of the devices at the drop off location; determining based upon the detected utilization that the one of the devices is likely to be returned to the drop off location at the date prior; and, transmitting the message to the identified one of the patients in response to the detection and before the one of the devices is geolocated at the drop off location.(par. 50-wireless system communications; par. 58- The computer system 105, vehicle 110 and electronic device 115 can be coupled to one another through wired or wireless connectivity.;  See also par. 145-149- detecting a user proximity to a device; and notifying a user that they have a given timetable to access a reserved device; par. 157-158-for designation of device drop off location)
Claims 3, 9, 15	Keating teaches wherein the program instructions further perform: reading accelerometer data for the one of the devices (par. 120- the accelerometer 745 may be used to measure acceleration, and in some cases vibration. The accelerometer 745 can be employed to observe driving patterns and give recommendations or advice to the user, such as, for example, if the electronic control unit 700 or an electronic device coupled to the electronic control unit 700 suspects that the user is having trouble driving or is driving in a potentially unsafe or dangerous manner) ; and, suppressing transmission of the message on condition that the data indicates a dropping of the one of the devices indicating a maintenance requirement for the one of the devices. (par. 60- system restricts controls access to device based upon record vehicle maintenance information, battery state and wear information, and incident (e.g., crash, rough usage) information.)
Claims 4,10, 16  	Keating teaches wherein the program instructions further perform: initiating a timer in respect to the one of the devices; and, suppressing transmission of the message on condition that the timer has lapsed indicating a service cycle requirement for the one of the devices.(par. 147-148:user has a limited time period to access the device and a limited window of use; See also fig. 11)

Claim 5, 11, 17 	Keating teaches wherein the program instructions further perform: identifying a set of the patients scheduled for subsequent utilization of another of the devices at respectively different pickup locations that each differ from the drop off location at a specific date; transmitting the message to a selected one the patients in the set having a highest indication of urgency (par. 141- The user can also reserve a destination parking location on the mobile device. For example, on the mobile device, the user selects a vehicle for pick up at a first location (e.g., the corner of Townsend St. and 4.sup.th St.) and selects a second location (e.g., the corner of 18.sup.th St. and Mission St.) to park the vehicle. The second location can be a parking spot, such as a dedicated parking spot. The reservation can be finalized in the remote computer system, which reserves the vehicle and the second location for the user, in some cases for a given period of time (e.g., reservation is kept for 15 minutes). The remote computer system may not permit another user to reserve the vehicle or the second location while the vehicle and the second location are reserved by the first user.)

Claims  6, 12, 18 	Keating teaches wherein the program instructions further perform: identifying a set of the patients scheduled for subsequent utilization of another of the devices at the drop off location, each at a specific date past the date prior; retrieving an indication of urgency for each of the patients in the set; and, transmitting the message to a selected one the patients in the set having a highest indication of urgency. (par. 141- system handles and prioritizes conflicts in reservations among users based on drop-off information)

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang ( US 20190122760 A1)-discloses prescheduling home health care services based on caregiver availability and caregiver compatibility with individual patients without or with less live coordinator involvement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626